 

Exhibit 10.5

 

 EXECUTION VERSION

 

 

DATED 31 DECEMBER 2013

 

 

 

 

 

TAG-IT PACIFIC LIMITED

as the Chargor

 

 

UNION BANK, N.A.

as the Lender

 

 

  

 

 

 

 

--------------------------------------------------------------------------------

DEBENTURE

IN RESPECT OF A LOAN AMOUNT OF

USD8,500,000.00

--------------------------------------------------------------------------------

 

 

 

 

  

 

 

 

 

 

 

ROBERTSONS

Solicitors & Notaries

57th Floor, The Center

99 Queen’s Road Central

Hong Kong

Tel: 2868 2866

Fax: 2868 5820

(Ref: CDIG/JKS/89663)

 

 
 

--------------------------------------------------------------------------------

 

 

 

THIS DEBENTURE is made this 31 December 2013

 

(1)

TAG-IT PACIFIC LIMITED, a limited liability company incorporated under the laws
of Hong Kong with registered address at Units 101 & 108, 1/F, Sunbeam Centre, 27
Shing Yip Street, Kwun Tong, Kowloon, Hong Kong (the “Chargor”); and

 

(2)

UNION BANK, N.A., a national banking association duly organized under laws of
the United States of America with registered address at 400 California Street,
San Francisco, CA 94104, U.S.A. (the “Lender”).

 

 

WHEREAS:-

 

(A)

By a Commercial Credit Agreement dated on or about the date hereof (the “Loan
Agreement) between the Lender and Talon International, Inc., a corporation
incorporated under the laws of the State of Delaware of the United States of
America with registered address at 21900 Burbank Boulevard, Suite 270, Woodland
Hills, California 91367 (the “Borrower”), the Lender made available to the
Borrower loan facilities in the amount of USD8,500,000.00.

 

(B)

As an obligation under the Loan Agreement, the Borrower agreed to procure or
arrange for the Chargor to (and the Chargor agreed to) grant to the Lender a
security interest over all its personal property including fixtures (including
trade fixtures), plant, machinery, vehicles, computers, other equipment,
inventory, stocks, shares, bonds, securities of any kind whatsoever and other
fixed assets in whatever nature as well as granting the Lender a continuing lien
upon and right of set-off against, and will assign, transfer, pledge and set
over all of the Chargor’s accounts receivable, deposit accounts,
letter-of-credit rights, documents, chattel paper, general intangibles and
instruments, and certain other personal property of the Chargor (herein
collectively referred to as “collateral”), subject to and on terms and
conditions set out under the Loan Agreement.

 

(C)

To further secure the Borrower’s obligations to Lender (the “Obligations”) under
the Loan Agreement, the Chargor hereby agrees to grant a security interest
pursuant to this Debenture in favour of the Lender.

 

(D)

It is (inter alia) a condition of the Loan Agreement that the Chargor shall
enter into this Debenture.

 

NOW THIS DEBENTURE WITNESSES AS FOLLOWS:-

 

1.

DEFINITIONS AND INTERPRETATION

 

Words and expressions used herein shall have the same meanings set out in the
Loan Agreement unless the context requires otherwise. In addition, the following
words shall have the following meanings unless the context requires otherwise:-

  

 
 

--------------------------------------------------------------------------------

 

 

“Charged Receivables” means the accounts receivable of the Chargor charged in
favour of the Lender from time to time pursuant to this Debenture, the Loan
Agreement and/or the other Security Documents.

 

“Financing Agreements” means the Loan Agreement (as amended or supplemented) and
the Security Documents and any other security documents executed or to be
executed (as amended, varied or supplemented) by the Chargor, the Security
Parties and any other person as security for the Secured Indebtedness;

 

“Lien” means any mortgage, encumbrance, security interest, pledge or lien.

 

“Permitted Lien” means a Lien expressly permitted by the terms of the Loan
Agreement.

 

“Receiver” means a receiver and/or manager appointed under this Debenture; if
more than one Receiver is appointed pursuant to this Debenture, references to a
Receiver include each person so appointed, and, unless the context otherwise
expressly requires, the expression “Receiver” means and includes all receivers
and/or managers from time to time appointed and acting under and for the purpose
of this Debenture;

 

“Secured Indebtedness” means all monies, obligations and liabilities (whether
actual or contingent and whether owed jointly or severally or in any other
capacity whatsoever) which are now or may at any time hereafter be due, owing or
payable by the Chargor and/or any Security Party to the Lender under or in
connection with the Financing Agreements;

 

“Security Documents” shall mean (1) the Loan Agreement; (2) a Continuing
Guaranty dated on or about the date hereof executed by the Chargor in favour of
the Lender; (3) a Continuing Guaranty dated on or about the date hereof executed
by Tag-It, Inc., a California corporation (“Tag-It CA”), in favour of the
Lender; (4) a Continuing Guaranty dated on or about the date hereof executed by
Talon Technologies, Inc., a California corporation (“Talon Tech”), in favour of
the Lender; (5) a Security Agreement dated on or about the date hereof executed
by the Borrower in favour of the Lender; (6) a Security Agreement dated on or
about the date hereof executed by Tag-It CA in favour of the Lender; (7) a
Security Agreement dated on or about the date hereof executed by Talon Tech in
favour of the Lender; (8) a Trademark Security Agreement dated on or about the
date hereof executed by the Borrower in favour of the Lender; (9) an Equity
Pledge Agreement dated on or about the date hereof executed by the Borrower in
favour of the Lender; (10) where the context requires, this Debenture; and (11)
any other ancillary and related documents.

  

 
2

--------------------------------------------------------------------------------

 

 

“Security Party” shall mean the relevant parties under each of the Security
Documents and, where the context requires, shall be extended to include the
Borrower, the Chargor and its associates and affiliated companies.

 

2.

FIXED CHARGES, ASSIGNMENT AND FLOATING CHARGES

 

2.1

As security for payment of the Secured Indebtedness and performance of the
obligations of the Borrower and/or the Security Parties under the Financing
Agreements or as otherwise provided under the Loan Agreement, the Chargor, as
beneficial owner, HEREBY CHARGES in favour to the Lender:-

 

 

(a)

by way of first fixed charge, all the estates or interests in any property of
the Chargor now and in the future vested in the Chargor together with all
buildings, fixtures (including trade fixtures), plant, machinery, vehicles,
computers and other equipment and other installation now or hereafter owned or
acquired by the Chargor, both present and future, and all spare parts,
replacements, improvements, modifications and additions of or to the same;

 

 

(b)

by way of first fixed charge, all stocks shares bonds and securities of any kind
whatsoever whether marketable or otherwise and all other interests (including
but not limited to loan capital of the Chargor) both present and future in any
company firm consortium or entity wheresoever situate including all allotments
accretions offers rights benefits and advantages whatsoever at any time accruing
offered or arising in respect of the same whether by way of conversion
redemption bonus preference option dividend interest or otherwise;

 

 

(c)

by way of first fixed charge, any uncalled capital and any uncalled premiums and
any called but unpaid capital or premiums, goodwill and all patents, patent
applications, inventions, trade marks, trade names, registered designs,
copyrights, know-how and other intellectual or industrial property rights and
all licences and ancillary rights and benefits, both present and future, of the
Chargor;

 

 

(d)

by way of first fixed charge, all book and other debts revenues and claims
(including bank deposits and credit balances) due and owing or which may from
time to time due or owing to or purchased or otherwise acquired by the Chargor
and the full benefit of all rights and remedies relating thereto including but
not limited to any negotiable or non-negotiable instruments, guarantees,
indemnities, debentures, legal and equitable charges, and other security,
reservation of proprietary rights, rights of tracing, liens and all other rights
and remedies of whatsoever nature in respect of the same;

 

 

(e)

by way of first fixed charge, all present and future contracts or policies of
insurance in which the Chargor will or hereafter has an interest and all moneys
from time to time payable thereunder including any refund of premiums;

  

 
3

--------------------------------------------------------------------------------

 

 

 

(f)

by way of first fixed charge, all present and future rights and interests of the
Chargor in the money standing to the credit of the bank account(s) (including
but not limited to those bank accounts as set out in Schedule 1 hereto to which
all moneys received and/or to be received by the Chargor shall be deposited)
together with all interest accrued thereon and all additions to, renewals of or
conversions of such moneys, whether or not in the same currency; and

 

 

(g)

by way of first floating charge, all the Charged Receivables and all other
undertaking, property, assets and rights of the Chargor, whatsoever and
wheresoever, both present and future, including but not limited to the
stock-in-trade of the Chargor wheresoever and the items described in Clauses
2.1(a) to (f) inclusive if and in so far as the charges thereon herein contained
shall for any reason be ineffective as fixed charges.

 

2.3

The Chargor shall keep the Lender fully and effectually indemnified from and
against all actions, losses, claims, proceedings, costs, demands and liabilities
which may be suffered or incurred by the Lender under or by virtue, or otherwise
in respect of or as a consequence of any Event of Default.

 

3.

PROVISO FOR DISCHARGE

 

Upon payment by the Borrower to the Lender of the whole of the Secured
Indebtedness and performance by the Borrower and/or the Security Parties of
their obligations under the Financing Agreements, the Lender shall at the
request and cost of the Borrower/Chargor discharge the security hereby
constituted.

 

4.

REPRESENTATIONS AND WARRANTIES

 

4.1

The Chargor represents and warrants to the Lender for so long as any sums, or
otherwise as outstanding or payable to the Lender, remain to be lent or repaid
under the Financing Agreements that:-

 

 

(a)

it is a company duly incorporated with limited liability and validly existing
under the laws of Hong Kong and has full power and capacity to carry on its
business as it is now being conducted;

 

 

(b)

it has the corporate power, authority and capacity to create the security
contained herein and to enter into this Debenture on the terms and conditions
set out herein and to perform and observe its obligations hereunder;

  

 
4

--------------------------------------------------------------------------------

 

 

 

(c)

the execution, delivery and performance of this Debenture has been (or, when
executed, will have been) duly authorised by all necessary corporate action of
the Chargor under all applicable laws and regulations, and this Debenture
constitutes (or, when executed, will constitute) valid and legally binding
obligations of the Chargor in accordance with its terms;

 

 

(d)

subject to this Debenture, the Chargor is the beneficial owner of, and has good
title to, the Charged Assets and has the right to charge the same in the manner
herein mentioned free from all encumbrances or third party rights whatsoever;

 

 

(e)

the Charged Assets are, and will at all times hereafter during the subsistence
of the security hereby created be, beneficially owned by the Chargor free from
any encumbrances or third party rights whatsoever (except for Permitted Liens);

 

 

(f)

(in addition to and without prejudice to the generality of the immediately
preceding sub-clause), the assets hereby specifically charged are in good and
proper working condition and, subject to this Debenture, are the property of the
Chargor absolutely and not subject to any charge, lien, hire purchase or credit
sale agreement or any other encumbrances or adverse interest whatsoever, other
than Permitted Liens;

 

 

(g)

no Event of Default, and no event that, with the giving of notice and/or the
lapse of time and/or the Lender making any necessary opinion or determination,
would constitute an Event of Default, has occurred and is continuing;

 

 

(h)

no litigation, arbitration or administrative proceeding before or of any court,
tribunal, arbitrator or governmental authority is presently taking place,
pending or to the knowledge (having made all reasonable enquiries) of the
Chargor threatened against the Chargor or any of its properties or assets, which
could result in a material adverse change in the business, assets or condition
of the Chargor;

 

 

(i)

the latest audited balance sheet and profit and loss account of the Chargor
delivered to the Lender (if any) have been prepared in accordance with generally
accepted accounting principles and on the basis of accounting policies
consistently applied, and present fairly the financial condition of the Chargor
as at the relevant accounting date;

 

 

(j)

there has been no material adverse change in its business, assets, liabilities,
profits, prospects, or condition since the date of the accounts referred to in
sub-clause (i) above;

  

 
5

--------------------------------------------------------------------------------

 

 

 

(k)

all information supplied to the Lender by the Chargor concerning the Chargor or
the Charged Assets and all related matters are true, accurate and complete in
all material respects and do not contain any mis-statement of fact or omit to
state a material fact or any fact necessary to make any statement not misleading
and all the forecasts and projections therein were made after due and careful
consideration on the part of the Chargor, are based on the best information
available to it and on fair and reasonable assumptions and are, in its
considered opinion, fair and reasonable in the circumstances prevailing at the
time such forecasts and projections were made and in the light of the
assumptions made, and the Chargor is not aware at the date of this Debenture of
any fact which might have a material effect on any such assumptions or which
might necessitate a material revision to any of the said forecasts or
projections;

 

 

(l)

the Chargor is not (i) in default in the payment of any principal of or interest
on any indebtedness for borrowed money or (ii) in breach of or in default under
any other provision of any indenture, deed of trust, agreement or other
instrument to which the Chargor is a party and under or subject to which any
such indebtedness for borrowed money has been issued and is outstanding and no
event, condition or act which with the giving of notice or lapse of time, or
both, would constitute an event of default under any such indenture, deed of
trust, agreement or other instrument has occurred or is continuing which has not
been properly waived or reminded thereunder;

 

 

(m)

the execution or performance of, or the exercise of any rights under, this
Debenture, by the Chargor will not (i) contravene, conflict with or result in
breach of any law, regulation, judgment, order, authorization, agreement or
obligation applicable to it or its assets, (ii) contravene, conflict with or
result in breach of any of the documents constituting it or any contractual
restriction binding on it or any of its subsidiaries or their respective assets,
(iii) cause any limitation on any of the borrowing, guaranteeing, charging or
other powers of it (whether imposed by its constitution, or by agreement,
instrument or otherwise), or upon any of the powers of its directors to exercise
any of such powers, or any other limit affecting it or its subsidiaries, to be
exceeded, or (iv) result in the creation of or oblige it or its subsidiaries to
create any encumbrances in respect of any of their respective assets;

 

 

(n)

all consents and authorisations (if any) required from any governmental or other
authority or from any owners, shareholders or creditors of the Chargor or any
third party for or in connection with the execution, performance, validity and
enforceability of this Debenture and the transactions contemplated hereby have
been obtained or effected and are in full force and effect and there has been no
default under the conditions of any of the same;

 

 
6

--------------------------------------------------------------------------------

 

 

 

(o)

the Chargor is not in default under any law or regulation, judgment, order,
authorisation, agreement or obligation applicable to it or its assets or
revenues, the consequences of which default could materially and adversely
affect its business or financial condition or its ability to perform its
obligations under this Debenture;

 

 

(p)

no encumbrances exists over or in respect of all or any part of the assets of
the Chargor save as expressly contemplated by this Debenture or otherwise
disclosed to the Lender in writing by the Chargor on or before the date of this
Debenture;

 

 

(q)

no meeting has been convened for the winding-up of the Chargor or any of its
Subsidiaries, and no such step is intended by it and no order, petition,
application or the like is outstanding for the winding-up of the Chargor or any
of its subsidiaries;

 

 

(r)

the Chargor has fully and accurately disclosed to the Lender in writing, in the
consolidated financial statements of the Borrower and its subsidiaries or
otherwise, all of its material liabilities (actual or contingent) as at the date
of this Debenture;

 

 

(s)

the Chargor has complied with all taxation laws in all jurisdictions in which it
is subject to taxation and has paid all taxes due and payable by it; no material
claims are being asserted against it with respect to taxes;

 

 

(t)

all amounts payable by the Chargor under this Debenture may be made free and
clear of and without deduction for or on account of any tax;

 

 

(u)

no stamp duty or similar taxes or charges are payable in respect of this
Debenture in Hong Kong; and

 

 

(v)

the Chargor is generally subject to civil and commercial law with respect to its
obligations under this Debenture; the entry into and performance of this
Debenture constitute private and commercial acts and neither the Chargor nor any
of its assets enjoys any right of immunity from set-off, suit or execution in
respect of its obligations under this Debenture.

 

4.2

The Chargor represents and warrants to and undertakes with the Lender that each
of the representations and warranties contained and referred to in Clause 4.1 is
true, accurate and complete as at the date hereof and will be true, accurate and
complete in all respects as though made on each day on which the Secured
Indebtedness or any part thereof is outstanding and so long as any sum remains
to be lent or remains payable under the Financing Agreements by reference to the
then existing facts and circumstances.

  

 
7

--------------------------------------------------------------------------------

 

 

5.

AFFIRMATIVE UNDERTAKINGS

 

5.1

The Chargor undertakes with the Lender that so long as any sum, or otherwise as
outstanding or payable to the Lender, remains to be lent to or payable by the
Borrower under the Loan Agreement, this Debenture or the Financing Agreements or
any Security Party under the Financing Agreements, the Chargor shall:-

 

 

(a)

maintain its corporate existence and conduct and carry on its business in a
proper and efficient manner and in compliance with all laws, regulations,
authorisations, agreements and obligations applicable to it and pay all taxes
imposed on it when due;

 

 

(b)

keep proper records and books of account in respect of its business and promptly
deliver to the Lender such information relating to the Chargor, whether
financial or otherwise, as the Lender may from time to time request;

 

 

(c)

deliver to Rudy Cedillos, a Vice President of the Lender, as the appointed
representative of the Lender at the time of the issue thereof copies of every
formal report, notice, statement or circular issued by the Chargor to its
shareholders (in their capacity as such);

 

 

(d)

promptly supply to the Lender :-

 

 

(i)

promptly on request, such additional financial or other information (including,
but not limited to, cash flows and profit and loss projections) relating to the
Chargor as the Lender may from time to time request; and

 

 

(ii)

promptly on request, such additional information and documents relating to the
Chargor as the Lender may from time to time request;

 

 

(e)

promptly inform the Lender of :-

 

 

(i)

any Event of Default and any event that, with the giving of notice and/or the
lapse of time and/or the Lender making any necessary opinion or determination,
would constitute an Event of Default;

 

 

(ii)

any litigation, arbitration or administrative proceedings which are brought
against the Chargor or its Subsidiaries and to its knowledge, if adversely
determined, have a material and adverse effect on the ability of the Chargor to
perform and observe its obligations hereunder;

 

 

(iii)

any material dispute adversely threatening the normal business operations of the
Chargor; and

  

 
8

--------------------------------------------------------------------------------

 

 

 

(iv)

any change in the board of directors of the Chargor;

 

 

(f)

maintain in full force and effect all such consents and authorisations as are
referred to in Clause 4.1(n) and take immediate steps to obtain and thereafter
maintain in full force and effect any other consents and authorisations which
may become necessary or advisable for the purposes stated therein;

 

 

(g)

pay all sums due from it and otherwise comply with all its obligations under
this Debenture;

 

 

(h)

procure that there is no material change of the shareholdings in or ownership of
the Chargor (whether immediate or ultimate) and/or the capital structure of the
Chargor as at the date hereof without the prior written consent of the Lender;

 

 

(i)

procure that no material amendment is made to the Memorandum and Articles of
Association of the Chargor without the prior written consent of the Lender;

 

 

(j)

allow the Lender and any persons authorised by the Lender from time to time, and
at all reasonable times, to enter and remain upon any premises where the
relevant Charged Assets, or any title deeds or documents or books of account or
other documents relating to the same, may for the time being be, and to view and
inspect the same, and take inventories or copies thereof; and where any such
premises belong to or are in the possession or control of any person other than
the Chargor itself, the Chargor hereby undertakes with the Lender that it will
at all times hereafter during the continuance of this security, upon request by
the Lender, procure entry for the Lender to such premises and for such purposes
as aforesaid;

 

 

(k)

keep all Charged Assets of an insurable nature, insured in the name of the
Chargor (with the Lender’s interest as mortgagee noted on the policy) in the
full replacement value thereof, (or, where the Lender so agrees, in the full
market value thereof), such parts of the property as consist of immovable
property, against loss or damage caused by fire, lightning, aircraft and things
dropped therefrom, storm, typhoon, floods, earthquake, riots, strikes, landslip
and subsidence, tempest, burst pipes and tanks and such other risks as are
normally maintained by prudent companies carrying on similar business with such
reputable insurance office as shall have been previously disclosed to, and
approved in writing by, the Lender and pay and discharge all premia and other
moneys necessary for effecting and keeping up such insurances and produce to and
deliver to the Lender the policy of such insurance and the receipt for every
such payment AND if default shall at any time be made by the Chargor in
effecting and keeping up such insurance, it shall be lawful for the Lender to
insure and keep insured all the relevant Charged Assets and all other things and
chattels of an insurable nature, or any part thereof, and all moneys expended
for such purpose together with interest at the default rate from time to time
imposed by the Lender from the time of the same having been expended until the
date of actual payment shall on demand be repaid by the Chargor and be deemed
part of the Secured Indebtedness and be secured thereby and be recoverable
accordingly;

  

 
9

--------------------------------------------------------------------------------

 

 

 

(l)

pay the rent, rates, taxes, expenses and all outgoings in respect of all and any
premises wherein the relevant Charged Assets are placed and keep the same from
being distrained for rents, rates or taxes, or from being taken under any
execution, and at all times on demand produce to the Lender, or its authorised
agent, receipts for such rent, rates and taxes; and it shall be lawful for the
Lender to pay and discharge all rent, rates, taxes, expenses and all outgoings
which at any time during the subsistence of this Debenture may be, or may
become, due and payable in respect of such said premises in which the relevant
Charged Assets, or any part thereof, are placed for the time being, and
thereupon all such payments made by the Lender together with interest at the
default rate from time to time imposed by the Lender shall be deemed part of the
Secured Indebtedness and be secured thereby;

 

 

(m)

observe and perform all restrictions and other covenants and stipulations for
the time being affecting the Charged Assets, and will not, without the prior
written consent of the Lender, enter into any onerous or restrictive obligation
with regard thereto or do or suffer or omit to be done any act, matter or thing
whereby any provision of any law or regulation from time to time affecting any
of the Charged Assets shall be materially infringed;

 

 

(n)

supply the Lender with all information relating to the Charged Assets as the
Lender may request from time to time;

 

 

(o)

get in and realise all book and other debts and claims hereby charged in the
ordinary course of its business and pay into such account as the Lender shall
from time to time direct all moneys which it may receive in respect of the same
forthwith on receipt and pending such payment hold such moneys on trust for the
Lender and not (without the prior consent in writing of the Lender) charge or
otherwise dispose of or release exchange compound set off or grant time or
indulgence or otherwise deal with all or any of the same or purport so to do or
to place the same in any account maintained with any other party whatsoever;

 

6.

NEGATIVE UNDERTAKINGS

 

The Chargor undertakes with the Lender that so long as any sum, or otherwise as
outstanding or payable to the Lender, remains to be lent to or payable under the
Financing Agreements, the Chargor shall not without the prior consent in writing
of the Lender or unless expressly permitted by the terms of the Loan Agreement:-

  

 
10

--------------------------------------------------------------------------------

 

 

 

(a)

borrow, raise credit or incur any indebtedness for borrowed money or permit to
subsist any account or financial facilities with any other bank or financial
institution or any third parties unless such indebtedness or loans or borrowings
are subordinated and assigned in favour of the Lender in such form and substance
satisfactory to the Lender;

 

 

(b)

merge or consolidate with or into any other company or person or take any step
with a view to dissolution, liquidation or winding up, or allow or approve any
change in its registered and/or beneficial ownership (whether immediate or
ultimate);

 

 

(c)

declare or pay any dividend, or make any distribution of assets or revenue or
other distribution (whether of capital or income nature and whether in cash or
in specie) or repay any loan or make any payment whatsoever to any of its
shareholders;

 

 

(d)

purchase or acquire or otherwise directly or indirectly own any shares in any
company with any material assets, liabilities and/or business (save and except
for any internal reorganisation which does not affect all or any parts of the
Charged Assets or which does not otherwise relate to the insolvency of the
Chargor or the inability of the Chargor to pay its debts) or person or enter
into any partnership arrangement with any company or person;

 

 

(e)

create or agree to create or permit or suffer to arise or subsist any
encumbrances upon all or any of the Charged Assets (whether by way of fixed or
specific or floating charge or otherwise howsoever);

 

 

(f)

dispose of the whole or any part of the Charged Assets or enter into any
agreement so to do, the closing of which is not expressly conditional upon
obtaining Lender’s agreement to such disposition;

 

 

(g)

make loans, advance moneys or grant credit to, or guarantee or indemnify the
liability or indebtedness of, any person, firm or company nor to create any
mortgage, fixed or floating charge, further mortgage or charge, lien or other
security or encumbrance over the whole or any part of its undertaking, property
or assets nor to allow or permit any person to give any guarantee for securing
any of its debts, liabilities and obligations in respect of borrowed money;

 

 

(h)

permit or suffer the Charged Assets to be destroyed or damaged or deteriorated
subsequent to the execution of this Debenture in a degree greater than they
would deteriorate by reasonable use and wear thereof and will, whenever any of
such Charged Assets are destroyed or damaged or deteriorated, forthwith replace,
repair and make good the same and any part, fitting, plant, machinery and
accessories so substituted for any of the assets hereby charged shall be
included in this security;

  

 
11

--------------------------------------------------------------------------------

 

 

 

(i)

remove the Charged Assets from the premises in which they are now situate or to
which, with the prior written consent of the Lender, they may be removed, except
for the purpose of storage and effecting repairs to them;

 

 

(j)

take or omit to take any action the taking or omission of which might result in
any alteration to or impairment of all or any part of the Charged Assets or this
Debenture or any of the rights created thereunder and hereunder;

 

 

(k)

materially change the nature of its business or the business of itself and its
Subsidiaries taken as a whole, whether by a single transaction or a number of
related or unrelated transactions and whether at one time or over a period of
time and whether by disposal, acquisition or otherwise;

 

 

(l)

sell, transfer, lease, assign or otherwise dispose of all or any part of its
undertaking, properties and/or assets (or any interest therein) or enter into
any agreement so to do, the closing of which is not expressly conditional upon
obtaining Lender’s agreement to such disposition;

 

 

(m)

make any payment other than in the ordinary course of business; or

 

 

(n)

take or omit to take any action the taking or omission of which might result in
any alteration to or impairment of this Debenture or any of the rights created
hereunder.

 

7.

AUTOMATIC CRYSTALLISATION/CONVERSION OF FLOATING CHARGES

 

7.1

On the happening of any Event of Default, the floating charges created under
Clause 2.1(g) shall automatically and immediately, without any notice from the
Lender, and without any other formality whatsoever, attach and become fixed and
operate as fixed charges.

 

7.2

Without prejudice to the effect of this Clause, if the Chargor mortgages,
charges, pledges or otherwise encumbers (whether by way of fixed or floating
security or otherwise howsoever) any of the Charged Assets or attempts so to do
without the prior consent in writing of the Lender, or if any person levies or
attempts to levy any distress, execution, sequestration or other process against
all or any of the Charged Assets, on the occurrence of any of such events, the
floating charges created under Clause 2.1(g) shall automatically and
immediately, without any notice from the Lender or any other formality or
process whatsoever, crystallise and operate as fixed charges.

  

 
12

--------------------------------------------------------------------------------

 

 

7.3

For the avoidance of doubt, if crystallisation of the floating charges pursuant
to this Clause is in respect of part, but not all, of the floating charges
created under Clause 2.1(g), the remaining part or parts of the floating charges
created thereunder which have not crystallised as aforesaid shall subsist and
remain in full force and effect.

 

7.4

Without being in any way restricted or prejudiced by the effect of, and in
addition to, the other provisions contained in this Debenture, in particular,
those contained in this Clause, the Lender may at any time, by notice in writing
to the Chargor, convert the floating charges created under Clause 2.1(g) into
specific charges as regards any property or assets specified in the notice which
the Lender may in its absolute discretion consider to be in danger of being
seized or sold under any form of distress, execution or other process, levied or
threatened, and may (in the case of any levied or threatened distress, execution
or other process) forthwith appoint a Receiver in respect thereof.

 

8

ENFORCEMENT OF SECURITY

 

8.1

The security created hereby constituted shall become enforceable upon the
occurrence and during the continuation of an Event of Default.

 

8.2

After the security hereby constituted has become enforceable:-

 

 

(a)

the floating charges created under Clause 2.1(g) shall automatically and
immediately crystallise and operate as fixed charges;

 

 

(b)

notwithstanding anything contrary contained in this Debenture, the Chargor’s
right to deal with the Charged Assets shall cease and the Lender shall be
entitled to deal with, collect in and realise the same in such manner as the
Lender thinks fit;

 

 

(c)

the Lender may without further notice to the Chargor appoint in writing under
the hand of an authorised officer of the Lender any person or persons to be the
Receiver of the Charged Assets and may in like manner from time to time remove
any Receiver so appointed and appoint a new Receiver to replace him or them; and

 

 

(d)

the Lender may without further notice to the Chargor and without first
appointing a Receiver, exercise all the powers, rights and discretions conferred
by this Debenture on a Receiver, either expressly or by implication or
reference, providing that nothing done by or on behalf of the Lender shall
render it liable to account as a mortgagee in possession for any sums other than
actual receipts. No restrictions imposed by any law on any immediate or other
power of sale or on the consolidation of other securities shall apply to this
security given to the Lender pursuant hereto.

  

 
13

--------------------------------------------------------------------------------

 

 

8.3

The Lender shall be entitled to utilise and apply all moneys received by the
Lender pursuant to this Debenture in such manner as it may absolutely determine
whether towards payment of the Secured Indebtedness or otherwise howsoever
pursuant to the terms of this Debenture.

 

9.

DECLARATION OF TRUST

 

 

The Chargor hereby declares that, as and when the security created by this
Debenture shall become enforceable, it will hold the assets hereby charged
(subject to the Chargor’s right of redemption) upon trust to convey, assign,
transfer or otherwise dispose of or deal with the same in such manner and to
such person as the Lender shall direct, and further declares that it shall be
lawful for the Lender to appoint new trustees of the assets hereby charged, or
any part thereof, and, in particular, at any time or times to appoint new
trustees thereof in place of the Chargor as if the Chargor desired to be
discharged from the trust or in place of any trustee appointed under this power
as if they were dead or had been dissolved.

 

10.

APPOINTMENT OF RECEIVER

 

10.1

Upon the occurrence and during the continuation of an Event of Default or at any
time after the security hereby constituted has become enforceable, the Lender
may, without further notice, in writing appoint, under the hand of the manager
or other officer of the Lender for the time being in Hong Kong, such person or
persons as it thinks fit to be Receiver of the Charged Assets or any part
thereof and the Lender may from time to time remove any Receiver so appointed,
and appoint another or others in his place. The following provisions as to the
appointment, powers, rights and duties of a Receiver shall have effect:-

 

 

(a)

such appointment may be made either before or after the Lender shall have taken
possession of the Charged Assets or any part thereof;

 

 

(b)

such Receiver may be vested with such powers and discretions, including powers
of management, as the Lender may think expedient;

 

 

(c)

without prejudice to the generality of the foregoing, such Receiver shall have
power to demand and recover all the income of the Charged Assets of which he is
appointed Receiver by action, distress or otherwise in the name either of the
Chargor or the Lender, to the full extent of the estate or interest which the
Chargor could dispose of and to give effectual receipts accordingly for the
same;

 

 

(d)

unless otherwise directed by the Lender, such Receiver may exercise all the
powers and authorities vested in the Lender under the terms, provisions and
stipulations of the Financing Agreements;

  

 
14

--------------------------------------------------------------------------------

 

 

 

(e)

such Receiver shall in the exercise of his powers, authorities and discretions
conform to any regulations and directions from time to time made and given by
the Lender provided that no person dealing with such Receiver shall be concerned
to enquire whether such Receiver has so conformed to any such regulations or
directions;

 

 

(f)

such Receiver may at the Lender’s absolute discretion be appointed either
Receiver of the Charged Assets, or any part(s) thereof, as may be specified in
the appointment and in such latter event the powers hereinbefore conferred on a
Receiver shall have effect as though each reference therein to the Charged
Assets was limited to the part(s) of the Charged Assets so specified;

 

 

(g)

the Lender may from time to time fix the remuneration of such Receiver and
direct payment thereof out of the Charged Assets, or any part(s) thereof of
which he has been appointed Receiver or the income thereof but the Chargor shall
be solely liable for payment of such remuneration and the Receiver shall be
entitled to retain out of any money received by him that remuneration and all
costs, charges and expenses properly incurred by him as Receiver;

 

 

(h)

save so far otherwise directed by the Lender, all moneys from time to time
received by such Receiver shall be paid over to the Lender;

 

 

(i)

the Lender may pay over to such Receiver any moneys constituting part of the
Charged Assets, or the income thereof, to the intent that the same may be
applied for the purposes hereof by such Receiver, and the Lender may from time
to time determine what funds the Receiver shall be at liberty to keep in hand
with a view to the performance of his duties as such Receiver;

 

 

(j)

subject as hereinafter provided, any such Receiver may, for the purpose of
defraying any costs, charges, losses or expenses (including his remuneration)
which shall be incurred by him in the exercise of the powers, authorities and
discretion vested in him and for all other purposes hereof, or any of them,
raise and borrow money on the security of the Charged Assets, or any part
thereof, or any interest therein, either in priority to the Secured Indebtedness
and the moneys hereby secured and the security hereby constituted, or otherwise,
and at such rate(s) of interest, and generally on such terms and conditions as
he may think fit, and no person lending any such money shall be concerned to
enquire as to the propriety or purpose of the exercise of this power, or to see
to the application of any moneys so raised or borrowed, provided, however, that
a Receiver shall not exercise this present power without first obtaining the
prior written consent of the Lender;

  

 
15

--------------------------------------------------------------------------------

 

 

 

(k)

any Receiver may act in his own name or in the name of the Chargor and every
such Receiver appointed in respect of the Charged Assets shall be the agent of
the Chargor for all purposes, and the Chargor alone shall be responsible for his
acts and defaults, loss or misconduct and for liabilities incurred by him and
for his remuneration, and the Lender shall not incur any liability thereof by
reason of him making or consenting to his appointment as such Receiver;

 

 

(l)

every Receiver, attorney, manager, agent or other person appointed by the Lender
hereunder shall be entitled to be indemnified out of the Charged Assets, and the
income thereof, in respect of all liabilities and expenses incurred by him in
the execution, or purported execution, of the terms and conditions of any one or
more documents relating to the Loan Agreement, and against all actions,
proceedings, claims and demands in respect of any matter or thing done or
omitted in anywise relating to the Charged Assets, or any part thereof, and the
Lender may retain and pay out of any money in the Lender’s hands, arising from
the terms and conditions of this Debenture, all sums necessary to effect such
indemnity and all such sums shall be a charge on the Charged Assets; and

 

 

(m)

where more than one Receiver is appointed in accordance with the provisions
herein contained, any reference in this Debenture to a Receiver shall apply to
both or all of the Receivers so appointed, and the appointment of the Receivers
shall be deemed to be a joint and several appointment to the intent that the
rights, powers, duties and discretions vested in the Receivers may be exercised
jointly by the Receivers so appointed, or severally by each of them.

 

10.2

Without prejudice to the generality of the foregoing, at any time after the
occurrence and during the continuation of an Event of Default, the Lender and
any manager or officer of the Lender, wheresoever situated, may, if the Lender
desires (but without being obliged to do so), without further notice and without
first appointing a Receiver hereunder, exercise all the powers, rights and
discretions conferred by this Debenture, either expressly or by implication or
reference, on a Receiver.

 

11.

POWERS OF RECEIVER

 

A Receiver shall be the agent of the Chargor and shall have the following
powers:-

 

 

(a)

to take possession of the Charged Assets and to demand and recover all the
income arising out of the Charged Assets, by action, distress or otherwise, in
the name of the Chargor or the Lender, to the full extent of the estate or
interest which the Chargor could dispose of and to give effectual receipts
accordingly for the same, and to take possession of, collect and get in all or
any other property assets and rights hereby charged and to take any proceedings
in the name of the Chargor or otherwise as may seem expedient and for that
purpose to take, defend, discontinue and compromise any proceedings in the name
of the Chargor or otherwise;

  

 
16

--------------------------------------------------------------------------------

 

 

 

(b)

to carry on or authorise or concur in carrying on the business of the Chargor or
any part thereof and to manage, develop, reconstruct and conduct the same
without being responsible for the loss or damage and for such purposes to raise
or borrow money on the security of the Charged Assets or any part thereof or any
interest therein or all or any other part of the premises hereby created in
priority to this security or otherwise and at such rate(s) of interest and
generally on such terms and conditions as he may think fit and no person lending
any such money shall be concerned to enquire as to the propriety or purpose of
the exercise of this power or see to the application of any moneys so raised or
borrowed provided that a Receiver shall not exercise this power without first
obtaining the prior written consent of the Lender;

 

 

(c)

whether forthwith or later to sell by public auction or private contract or
tender, let, surrender, or accept surrenders, grant license or otherwise dispose
of or deal with all or any of the Charged Assets or any part thereof, or concur
in so doing in such manner, for such consideration, and generally on such terms
and conditions as such Receiver may think fit with full power to convey,
transfer or otherwise deal with the Charged Assets, or any part thereof, in the
name and on behalf of the Chargor or the estate owner. Any consideration may be
cash, debentures or other obligations, shares, stock, securities or other
valuable consideration, and may be payable immediately, or by instalments spread
over such period as such Receiver shall think fit, and so that any consideration
received in a form other than cash shall ipso facto forthwith be and become
charged with the payment of all moneys, obligations and liabilities hereby
secured; and plant, machinery and fixtures may be severed and sold separately
from the premises containing them and the Receiver may apportion any rent and
the performance of any obligations affecting the premises sold without the
consent of the Chargor;

 

 

(d)

to promote the formation of companies with a view to the same purchasing,
leasing, licensing or otherwise acquiring interest in or any of the Charged
Assets, arrange for such companies to trade or cease to trade, and to purchase,
lease, license or otherwise acquire all or any of the Charged Assets on such
terms and conditions, whether or not including payment by instalments, secured
or unsecured, as such Receiver may think fit;

 

 

(e)

to make any arrangement or compromise or enter into any contracts which such
Receiver shall think expedient;

  

 
17

--------------------------------------------------------------------------------

 

 

 

(f)

to make and effect all repairs, renewals and improvements to the Charged Assets,
or any part thereof, as such Receiver may think fit and necessary and maintain,
renew, take out or increase insurances;

 

 

(g)

to appoint managers, agents, officers, servants, workmen and employees for all
or any of such purposes at such salaries and commissions and for such periods
and on such terms as such Receiver may determine and to dismiss the same;

 

 

(h)

to make calls conditionally or unconditionally on the members of the Chargor in
respect of any uncalled capital;

 

 

(i)

without any further consent by or notice to the Chargor, to exercise on behalf
of the Chargor, all the powers conferred on the Chargor as tenant, lessee or
licensee and without any liability in respect of powers so exercised or omitted
to be exercised;

 

 

(j)

the Receiver and any person(s) duly authorised by him shall, for the purpose of
exercising any of the Receiver’s powers aforementioned, have the right to enter
any premises where the Charged Assets, or any part thereof, may for the time
being be, or where they are reasonably thought to be placed, and to remain on
such premises for so long as may be necessary for the Receiver or such
authorised person(s) to exercise such powers as aforesaid and where any such
premises belong to, or is in the control of third parties, the Chargor shall
procure access to such premises for the Receiver or such authorised person(s);

 

 

(k)

to exercise all the powers, authorities and discretion conferred in this
Debenture on the Lender and all powers, authorities and discretions as may from
time to time be vested in such Receiver by the Lender;

 

 

(l)

to do all such other acts and things (including but not limited to the signing
of any document or the execution of any deeds and documents) as may be
considered by such Receiver to be incidental or conducive to any of the matters
or powers aforesaid and which he lawfully may or can do and he may act in his
own name or in the name of the Chargor for all purposes aforesaid; and

 

 

(m)

to pay on demand by the Lender all costs charges and expenses incurred by the
Lender and/or the Receiver which it or he shall incur in or about the
enforcement preservation or attempted enforcement or preservation of this
security on a full indemnity basis with interest as aforesaid from the date of
payment by the Lender and/or the Receiver.

  

 
18

--------------------------------------------------------------------------------

 

 

12.

PROCEEDS OF SECURITY REALISATION

 

12.1

All moneys received by the Lender and/or any Receiver arising from any such
sale, letting, leasing, calling in, collection, dealing or other disposition
under the powers conferred upon the Lender or upon any Receiver, after the
security hereby created has become enforceable, shall be held upon trust and
applied:-

 

Firstly

:

in discharge of all rent, taxes and other outgoings whether governmental,
municipal, contractual or otherwise, due and affecting the Charged Assets or any
part thereof;

     

Secondly

:

if the Charged Assets, or any part thereof (as the case may be), is/are sold
subject to a prior encumbrance, in discharge of that prior encumbrance;

     

Thirdly

:

in payment of the Receiver’s lawful remuneration, costs, charges and expenses,
and all lawful costs and expenses properly incurred in the sale or other
dealing; and

     

Fourthly

:

in payment of the Secured Indebtedness in full (and in the event of deficiency,
towards such part(s) thereof as the Lender may at its absolute discretion
determine).

 

Provided that pending such application, the Lender may place all such proceeds
and moneys so received into a suspense account with a view to preserving the
Lender’s rights to prove for the whole of its claims against the parties to any
Financing Agreements and any residue shall be paid to the person who,
immediately before any sale or other dealing, was entitled to the Charged
Assets, or authorised to give a receipt for the proceeds of sale of the Charged
Assets.

 

12.2

Save as aforesaid, the Lender shall be under no liability to the Receiver for
his remuneration, costs, charges or expenses.

 

13.

NON-LIABILITY OF RECEIVER OR LENDER

 

 

In any event, neither the Lender, nor any Receiver, shall be liable, by reason
of any entry into, taking of or possession of the Charged Assets, or any of
them, to account as mortgagee in possession or for anything, except actual
receipts, or be liable for any loss on realisation, or for any default or
omission for which a mortgagee in possession might be liable (other than any
gross negligence, willful default or misconduct on the part of the Lender or the
Receiver or the directors, officers, employees, servants or agents of the
Lender). No restrictions imposed by any ordinance or by law on any immediate or
other power of sale or on the consolidation of other securities shall apply to
this security or to any security at any time given to the Lender pursuant hereto
or pursuant to any other agreement at any time entered into between the Lender
and/or the Chargor and/or any other parties to any of the Financing Agreements.

  

 
19

--------------------------------------------------------------------------------

 

 

14

FURTHER ASSURANCES

 

14.1

The Chargor shall, from time to time and at any time, whether before or after
the security hereby constituted shall have become enforceable, execute and do
all such transfers, assignments, assurances, acts and things as the Lender
(whose opinion shall be conclusive and binding upon the Chargor) may require for
perfecting the security hereby, or intended to be hereby, constituted and for
facilitating the realisation of the Charged Assets, or any part thereof, and the
exercise by it of all the powers, authorities and discretions hereby conferred
on the Lender, any Receiver or any agent appointed by it, and the Chargor shall
also give all notices, orders and directions which the Lender may think
expedient.

 

14.2

If any applicable law or regulation, or the introduction of, or a change in, any
applicable law or regulation or in the interpretation or application thereof by
any governmental or regulatory authority, renders any term, provision or
condition of this Debenture unlawful, ineffective, unenforceable or not in full
compliance with such law or regulation, the Chargor hereby covenants and
undertakes with the Lender that the Chargor shall forthwith at the request of
the Lender (but at the Chargor’s own costs) enter into and execute and/or
procure the other parties to the Financing Agreements to execute in favour of
the Lender a supplement or supplements or similar documents to this Debenture
and/or the other Financing Agreements for the purposes of (inter alia) remedying
such illegality or ineffectiveness of the said terms, provisions or conditions
hereof or thereof and/or perfecting the securities hereby or thereby
constituted. This covenant shall be binding upon the Chargor, its successors,
assignees, receivers and liquidators.

 

14.3

For the purposes of this Clause, a certificate in writing signed by or on behalf
of the Lender to the effect that any particular transfer, assignment, assurance,
act or thing required by it is required shall (in the absence of manifest error)
be conclusive evidence of the fact.

 

15.

ATTORNEY

 

 

The Chargor hereby irrevocably, and by way of security, appoints each of the
Lender and the Receiver and any agent appointed by the Lender or the Receiver,
jointly and each of them severally, to be its attorney (with full power of
delegation and substitution), and in its name and on its behalf, to insert the
name of the Lender, or its nominees, or of any purchaser, or to make any other
alteration or addition in any instruments of transfer or documents which the
Lender may require for perfecting its title to or for vesting all or any of the
Charged Assets in the Lender, or its nominees, or in any purchaser, and to
re-deliver the same thereafter, and without being limited by any of the
foregoing, to execute, sign, seal as its act and deed deliver and do all deeds,
instruments, acts and things whatsoever which, in the opinion of the Lender or
Receiver or such agent (whose opinion shall be conclusive and binding upon the
Chargor), may be necessary or expedient that the Chargor should execute, sign,
seal, deliver or do for the purpose of carrying out any trust or obligation
hereby, or by any of the Financing Agreements, declared or imposed upon the
Chargor, or for giving to the Lender or Receiver, or such agent on its behalf
the full benefit of any of the provisions of this Debenture and/or any other
Financing Agreements, or any part thereof, and generally, without limitation, to
use the Chargor’s name in the exercise of all or any of the powers hereby
conferred on the Lender or the Receiver or such agent. The Chargor hereby
covenants that it will ratify and confirm all that the attorney shall lawfully
do or cause to be done by virtue of these presents.

  

 
20

--------------------------------------------------------------------------------

 

 

16.

SUCCESSORS AND ASSIGNS

 

16.1

This Debenture shall be binding upon and enure to the benefit of each party
hereto and its successors and assigns.

 

16.2

If the Lender shall assign or transfer the whole or any part of its rights under
the Loan Agreement in accordance with the terms thereof, the Lender may also
assign or transfer the whole or the appropriate portion of its rights hereunder,
in which event references herein to such Lender shall thenceforth be deemed to
include a reference to each assignee to the extent of its interest.

 

16.3

Any representation, warranty, undertaking and arrangement on the part of the
Chargor shall survive the making of any assignment or transfer by the Lender
hereunder or under any other Financing Agreements and/or the obligations and
liabilities of the Chargor under the Loan Agreement, the change in the name of
the Lender, or the Lender’s amalgamation with or absorption by any other
corporation.

 

17.

FEES, COSTS AND EXPENSES

 

 

The Chargor shall pay or reimburse to the Lender or any Receiver forthwith on
demand:-

 

 

(a)

all costs, charges and expenses (including legal expenses on a
solicitors-and-own-client basis incurred by the Lender and/or the Receiver or
any person as is acting on their behalf) incurred and to be incurred and all
payments made and to be made by the Lender or any Receiver in connection with
the preparation of legal documentation in connection with this Debenture and/or
any other Financing Agreements or in the lawful exercise of the powers hereby or
thereby conferred upon it or him (together with all remuneration payable to the
Lender or to any such Receiver) or in connection with any action taken by the
Lender in suing for or recovering any sum due from the Chargor to the Lender
hereunder or under any other Financing Agreements or otherwise sustained or
incurred as a consequence of any default by the Chargor in the performance of
the obligations assumed by it hereunder or in connection with the protection,
enforcement or attempted enforcement (irrespective of the outcome of any action
taken) of this Debenture;

  

 
21

--------------------------------------------------------------------------------

 

 

 

(b)

all expenses (including legal expenses on a solicitors-and-own-client basis
incurred by or on behalf of the Lender and/or the Receiver) incurred by the
Lender in connection with the negotiation, preparation, registration, execution
and thereafter the administration of this Debenture and the other Financing
Agreements or otherwise in connection with the Loan Agreement, and any other
documents executed pursuant to the terms hereof; and

 

 

(c)

all stamp and other duties and taxes (if any) to which this Debenture, any
document of title relating to the Charged Assets, or any of them, and any other
document executed pursuant to the terms hereof or of any other Financing
Agreements may be subject;

 

and the same shall carry interest at the applicable rate as hereinbefore
provided from the date of the same being incurred or disbursed until payment and
all such costs, charges, expenses, and remuneration and all interest thereon
shall be a charge on the Charged Assets and shall form part of the Secured
Indebtedness.

 

18.

NOTICE     

 

18.1

Any notice, request, certificate, demand or other communication to be given or
made hereunder shall, except as otherwise provided herein, be given or made in
writing and delivered or sent by personal delivery or by ordinary post, postage
prepaid to the relevant party at its address set out below, or by facsimile sent
to the facsimile number set out below (or such other address or facsimile number
as the addressee has by five (5) days’ prior written notice specified to the
other party):-

 

 

Chargor:

Tag-It Pacific Limited

Units 101 & 108, 1/F, Sunbeam Centre

27 Shing Yip Street

Kwun Tong, Kowloon

Hong Kong

Fax Number: (818) 444-4110

        with a copy to: Talon International, Inc.

21900 Burbank Boulevard, Suite 270

Woodland Hills, CA 91367

U.S.A.

Fax Number: (818) 444-4108

  

 
22

--------------------------------------------------------------------------------

 

 

  Lender: Union Bank, N.A.

21700 Oxnard Street, Suite 120

Woodland Hills, CA 91367

Attention: Rudy Cedillos

Fax Number: (818) 316-3172

       

18.2

Any notice, demand or other communication so addressed to the relevant party
shall be deemed to have been delivered (a) if given or made by letter, when
actually delivered to the relevant address, (b) if given or made by telex, when
dispatched with confirmed answerback and (c) if given or made by email, when
dispatched or as otherwise agreed between the parties, Provided that, if such
day is not a working day in the place to which it is sent, such notice, demand
or other communication shall be deemed delivered on the next following working
day at such place.

 

18. 3

Each notice, demand or other communication hereunder and any other documents
required to be delivered hereunder shall be either in English or accompanied by
a certified translation thereof into the English language.

 

19.

CONTINUING SECURITY

 

19.1

The security thereby constituted shall be, and will at all times hereafter, be a
continuing security, and shall remain in operation to secure whatever may be the
ultimate balance at any time or from time to time due to the Lender in respect
of the Secured Indebtedness (including all contingent liabilities) until all of
the Secured Indebtedness has been paid off or satisfied in full and the Chargor
is no longer under any obligation to perform under the Financing Agreements
notwithstanding the winding-up, liquidation or any incapacity or change of
status of the Chargor or any settlement of account or other matter whatsoever.

 

19.2

The security hereby constituted shall not be, or be deemed to be, affected
satisfied or discharged by any intermediate payment or satisfaction from time to
time or at any time of the whole, or any part, of the Secured Indebtedness, nor
shall such continuing security be, or be deemed to be, in any way released or
discharged by the release or partial release by the Lender of any of the
securities constituted hereby or by any of the other Financing Agreements, or by
any other thing done or omitted or neglected to be done by the Lender in
relation to any such other security, or by the release or taking, holding,
varying or non-enforcement of any other security, collateral, additional or
otherwise whatsoever which may for the time being be held, or which may at any
time hereafter be held, by the Lender for securing the Secured Indebtedness or
any part thereof.

 

19.3

The security hereby constituted is in addition to and not in substitution for
any other security which the Lender may at any time hold for the Secured
Indebtedness, or any part thereof, and may be enforced without first having
recourse to any such other security.

  

 
23

--------------------------------------------------------------------------------

 

 

20.

LENDER’S RIGHT TO SET OFF AND LIEN

 

20.1

The Chargor hereby agrees that the Lender may (without being under any
obligation to do so), at any time, without notice, notwithstanding any
settlement of account or other matter whatsoever, combine or consolidate all or
any of the Chargor’s then existing accounts whatsoever with the Lender (whether
current, savings, deposit, loan or of any other nature whatsoever and whether
subject to notice or not and whether matured or not), and set off or transfer
any sum standing to the credit of any one or more of such accounts, wheresoever
situate and in whatsoever currency in or towards satisfaction of any of the
Chargor’s liabilities to the Lender on any account or in any other respect
whatsoever and/or the liabilities of any parties to the Financing Agreements
whether any of such liabilities be present or future, actual or contingent,
primary or collateral, several or joint, and notwithstanding any rule of law or
equity to the contrary.

 

20.2

For the avoidance of doubt, it is hereby agreed that the rights of the Lender
hereunder shall be exercisable whether or not the Secured Indebtedness shall be
owing to the same branch of the Lender where the accounts of the Chargor to be
so combined, or consolidated, or set off, or transferred or applied are
maintained for the time being.

 

20.3

Nothing contained in this Debenture shall prejudice or affect any lien to which
the Lender is by law entitled or any other securities which the Lender at any
time hold from the Chargor or on the account of the Chargor, whether for safe
custody or otherwise, as further security for the Secured Indebtedness, or any
part thereof.

 

21.

SECURITY BINDING NOTWITHSTANDING CHANGES AND ABSENCE OF BORROWING POWERS

 

21.1

The security hereby constituted shall be a continuing security and shall be
available to secure whatever may be the balance at any time or from time to time
due by the Chargor to the Lender pursuant to the Loan Agreement (including
contingent liabilities), and such continuing security shall not be considered
satisfied or discharged by any intermediate payment or satisfaction of the whole
or any part of the Secured Indebtedness from time to time or be discharged by
the taking or release of any security collateral additional or other security
whatsoever which the Lender may for the time being hold or which may hereafter
be held by the Lender as security for the Secured Indebtedness.

 

21.2

The security hereby constituted and the rights of the Lender under this
Debenture shall not be discharged or in any way be affected by:-

 

 

(a)

the granting of time or indulgence, concession, compromise, waiver or consent
whatsoever at any time given to any Security Party or any other person;

  

 
24

--------------------------------------------------------------------------------

 

 

 

(b)

any amendment, modification or variation to any of the Financing Agreements or
any other agreement;

 

 

(c)

the illegality, invalidity or unenforceability of any obligation of any Security
Party and/or any other party to the Financing Agreements;

 

 

(d)

the invalidity or irregularity in the execution of any Financing Agreements;

 

 

(e)

any lack of power of any person to enter into or perform any of its obligations
under any Financing Agreements;

 

 

(f)

the insolvency, liquidation, incapacity, disability, limitation, change of
constitution, death, or bankruptcy of the Security Parties or any other person;

 

 

(g)

the exercising or non-exercising by the Lender of any powers, rights, remedies
or security against the Chargor or any other persons under any Financing
Agreements;

 

 

(h)

any release, waiver, exercise, omission to exercise, or settlement of any rights
against the Chargor or the other Security Parties; and

 

 

(i)

any act, omission or event which would or may but for the provisions of this
Clause operate to affect, impair or otherwise affect the obligations or
liabilities of the Chargor hereunder.

 

22.

GOVERNING LAW AND JURISDICTION

 

22.1

This Debenture shall be governed by, and construed, in all respects in
accordance with the laws of Hong Kong, and the parties hereto hereby irrevocably
submit to the non-exclusive jurisdiction of the Hong Kong courts.

 

22.2

The Chargor agrees that in any legal action or proceedings against it or the
Charged Assets in connection with this Debenture, no immunity from such legal
action or proceedings shall be claimed by, or on behalf of, the Chargor or with
respect to the Charged Assets or any part thereof, and the Chargor hereby
irrevocably waives any such right of immunity which it or the Charged Assets, or
any part thereof, now has/have, or may hereafter acquire, or which may be
attributed to it or the Charged Assets, or any part thereof, and the Chargor
consents generally, in respect of any such legal actions or proceedings, to the
giving of any relief, or the issue of any process in connection with such
actions or proceedings including, without limitation, the making, enforcement or
execution against any property whatsoever, of any order or judgement which may
be made or given in such actions or proceedings.

  

 
25

--------------------------------------------------------------------------------

 

 

23.

MISCELLANEOUS

 

23.1

No provision hereof may be amended, waived, discharged or terminated orally, but
only by an instrument in writing signed by all the parties hereto.

 

23.2

Time shall be of the essence of this Debenture but no failure or delay by the
Lender in exercising or enforcing any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise or enforcement of any right, remedy, power or privilege preclude any
further exercise or enforcement thereof, or the exercise or enforcement of any
other right, remedy, power or privilege. No waiver of any of the rights or
powers of the Lender or any consent of the Lender shall be valid unless signed
by the Lender in writing. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers or
privileges provided by law.

 

23.3

Any provision of this Debenture prohibited by or held to be or rendered unlawful
or unenforceable under any applicable law actually applied by any court of
competent jurisdiction shall, to the extent required by such law, be severed
from this Debenture and rendered ineffective, so far as is possible without
modifying the remaining provisions of this Debenture. Where, however, the
provisions of any such applicable law may be waived, they are hereby waived by
the parties hereto to the full extent permitted by such law, to the end that
this Debenture shall be a valid and binding agreement enforceable in accordance
with its terms.

 

23.4

In this Debenture, any determination as to whether any event, situation or
circumstances is “material”, “substantial”, “necessary”, “satisfactory”,
“ordinary”, “reasonable” or “expedient” shall be made in accordance with the
principles of common law by the Lender, whose determination shall in the absence
of manifest error be conclusive and binding on the Chargor.

 

23.5

A certificate in writing signed by any duly authorised officer of the Lender,
stating the amount at any particular time due and payable by the Chargor to the
Lender under this Debenture and/or any other Financing Agreements shall be
conclusive evidence against the Chargor save for manifest error.

 

 
26

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1

 

BANK ACCOUNTS

 

 

Account Name/No.

Bank

Type of account/Details

     

1)   808-376552-001

HSBC

General-HKD

     

2)   808-376552-002

HSBC

Payroll-HKD

     

3)   808-376552-292

HSBC

Savings-HKD

     

4)   808-376552-201

HSBC

General-USD

     

5)   808-376552-274

HSBC

Savings-USD

     

6)   848-369922-274

HSBC

Corp Savings-USD

 

 

 
27

--------------------------------------------------------------------------------

 

 

IN WITNESS whereof the parties have hereunto caused their common seals to be
affixed the day and year first above written.

 

THE CHARGOR

 

 

 

 

 

 

 

SIGNED and SEALED as a DEED by 

 

) 

 

TAG-IT PACIFIC LIMITED 

 

)

 

SIGNED by David Lonnie SCHNELL 

 

)

/s/ Lonnie Schnell 

For and on behalf of 

 

)

 

TAG-IT PACIFIC LIMITED 

 

)

 

in the presence of:- 

 

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE LENDER 

 

 

 

 

 

 

 

 

 

 

 

SIGNED by Rudy CEDILLOS 

 

) 

 

for and on behalf of 

 

) 

/s/ Rudy Cedillos 

UNION BANK, N.A. 

 

) 

 

in the presence of :- 

 

) 

 

  

28